EXHIBIT 10.9

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

This Amended and Restated Indemnification Agreement (the “Agreement”) is entered
into as of                      , by and among Marinus Pharmaceuticals, Inc., a
Delaware corporation (the “Company”) and the undersigned party (the
“Indemnitee”).

 

RECITALS

 

A.                                    The Company and                           
(“Director”) previously entered into that certain Indemnification Agreement
dated September 30, 2005 (the “Original Indemnification Agreement”).

 

B.                                    Section 20 of the Original Indemnification
Agreement provided that the Original Indemnification Agreement could be amended
by written agreement executed by each of the parties hereto.

 

C.                                    The Company and the Director desire to
amend and restate the Original Indemnification Agreement as set forth herein.

 

D.                                    The Company and the Indemnitee recognize
the substantial increase in corporate litigation in general, subjecting
directors, officers, employees, controlling persons, agents and fiduciaries to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited.

 

E.                                     The Indemnitee does not regard the
current protection available as adequate under the present circumstances, and
the Indemnitee and other directors, officers, employees, controlling persons,
agents and fiduciaries of the Company may not be willing to serve in such
capacities without additional protection.

 

F.                                      The Company:  (i) desires to attract and
retain the involvement of highly qualified individuals and entities, such as the
Indemnitee, to serve the Company and, in part, to induce the Indemnitee to be
involved with the Company and (ii) wishes to provide for the indemnification and
advancing of expenses to the Indemnitee to the maximum extent permitted by law.

 

G.                                    Although the bylaws of the Company require
indemnification of the officers and directors of the Company, and the Indemnitee
may also be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (the “DGCL”), the bylaws and the DGCL expressly provide
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that contracts may be entered into between the Company and
members of the board of directors, officers and other persons with respect to
indemnification.

 

H.                                   This Agreement is a supplement to and in
furtherance of the bylaws of the Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of the Indemnitee thereunder.

 

I.                                        In view of the considerations set
forth above, the Company desires that the Indemnitee be indemnified by the
Company as set forth herein.

 

NOW, THEREFORE, the Company and the Indemnitee hereby agree as follows:

 

1.                                      Indemnification.

 

a.                                      Indemnification of Expenses.  The
Company shall indemnify and hold harmless the Indemnitee (including his or her
respective directors, officers, partners, employees, agents and spouses, if any)
and each person who controls any of them or who may be liable within the meaning
of Section 15 of the Securities Act of 1933, as amended (the “Securities Act”),
or Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) to the fullest extent permitted by law if the Indemnitee was or is or
becomes a party to or witness or other participant in, or are threatened to be
made a party to or witness or other participant in, any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
or any hearing, inquiry or investigation that the Indemnitee believes might lead
to the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a “Claim”) (i) by reason of (or arising in part or in whole
out of) any event or occurrence related to the fact that the Indemnitee is, was
or may be deemed a director, officer, stockholder, employee, controlling person,
agent or fiduciary of the Company, or any subsidiary of the Company, or is, was
or may be deemed to be serving at the request or consent of the Company as a
director, officer, stockholder, employee, controlling person, agent or fiduciary
of another corporation, partnership, limited liability company, joint venture,
trust or other






enterprise, or (ii) by reason of any action or inaction on the part of such
Indemnitee while serving in such capacity including, without limitation, any and
all losses, claims, damages, expenses and liabilities, joint or several
(including any investigation, legal and other expenses incurred in connection
with, and any amount paid in settlement of, any action, suit, proceeding or any
claim asserted) under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, that relate
directly or indirectly to the registration, purchase, sale or ownership of any
securities of the Company or to any fiduciary obligation owed or alleged to be
owed to the Company or its stockholders or any other constituency of the Company
with respect thereto (hereinafter an “Indemnifiable Event”), against any and all
expenses (including attorneys’ fees and all other costs, expenses and
obligations incurred in connection with investigating, defending a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any such action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld) of
such Claim and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement (collectively, hereinafter “Expenses”), including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses.  Such payment of Expenses shall be made by the Company as soon
as practicable but in any event no later than twenty (20) days after written
demand by the Indemnitee therefor is presented to the Company.

 

b.                                      Reviewing Party.  Notwithstanding the
foregoing, (i) the obligations of the Company under Section 1(a) shall be
subject to the condition that the Reviewing Party (as described in
Section 10(e) hereof) shall not have determined (in a written opinion, in any
case in which the Independent Legal Counsel referred to in Section 10(d) hereof
is involved) that the Indemnitee would not be permitted to be indemnified under
applicable law, and (ii) the Indemnitee acknowledges and agrees that the
obligation of the Company to make an advance payment of Expenses to the
Indemnitee pursuant to Section 2(a) (an “Expense Advance”) shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that the Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by the Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if the Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that the Indemnitee should be indemnified under applicable law,
any determination made by the Reviewing Party that the Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).  The
Indemnitee’s obligation to reimburse the Company for any Expense Advance shall
be unsecured and no interest shall be charged thereon.  If there has not been a
Change in Control (as defined in Section 10(c) hereof), the Reviewing Party
shall be selected by the Board of Directors, and if there has been such a Change
in Control (other than a Change in Control that has been approved by a majority
of the Company’s Board of Directors who were directors immediately prior to such
Change in Control), the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 10(d) hereof.  If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that the Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation
seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.  Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and the Indemnitee.

 

c.                                       Contribution.  If the indemnification
provided for in Section 1(a) above for any reason is held by a court of
competent jurisdiction to be unavailable to an Indemnitee in respect of any
losses, claims, damages, expenses or liabilities referred to therein, then the
Company, in lieu of indemnifying the Indemnitee thereunder, shall contribute to
the amount paid or payable by the Indemnitee as a result of such losses, claims,
damages, expenses or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Indemnitee, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Indemnitee in connection with the action or inaction that
resulted in such losses, claims, damages, expenses or liabilities, as well as
any other relevant equitable considerations.  In connection with the
registration of the Company’s securities, the relative benefits received by the
Company and the Indemnitee shall be deemed to be in the same respective
proportions that the net proceeds from the offering (before deducting expenses)
received by the Company and the Indemnitee, in each case as set forth in the
table on the cover page of the applicable prospectus, bear to the aggregate
public offering price of the securities so offered.  The relative fault of the
Company and the Indemnitee shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 1(c) were determined by pro rata or per
capita allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  In connection with the






registration of the Company’s securities, in no event shall an Indemnitee be
required to contribute any amount under this Section 1(c) in excess of the
lesser of:  (i) that proportion of the total of such losses, claims, damages or
liabilities that are indemnified against, equal to the proportion of the total
securities sold under such registration statement that is being sold by the
Indemnitee or (ii) the proceeds received by the Indemnitee from its sale of
securities under such registration statement.  No person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

 

d.                                      Survival Regardless of Investigation. 
The indemnification and contribution provided for in this Section 1 will remain
in full force and effect regardless of any investigation made by or on behalf of
any Indemnitee or any officer, director, employee, agent or controlling person
of an Indemnitee.

 

e.                                       Change in Control.  The Company agrees
that if there is a Change in Control of the Company (other than a Change in
Control that has been approved by a majority of the Company’s Board of Directors
who were directors immediately prior to such Change in Control) then, with
respect to all matters thereafter arising concerning the rights of an Indemnitee
to payments of Expenses under this Agreement or any other agreement or under the
Company’s certificate of incorporation or bylaws as now or hereafter in
effect, Independent Legal Counsel (as defined in Section 10(d) hereof) shall be
selected by the Indemnitee and approved by the Company (which approval shall not
be unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and the Indemnitee as to whether and to what
extent the Indemnitee would be permitted to be indemnified under applicable
law.  The Company agrees to abide by such opinion and to pay the reasonable fees
of the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

f.                                        Mandatory Payment of Expenses. 
Notwithstanding any other provision of this Agreement, to the extent that an
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in the defense of any
action, suit, proceeding, inquiry or investigation referred to in
Section 1(a) hereof or in the defense of any claim, issue or matter therein, the
Indemnitee shall be indemnified against all Expenses incurred by the Indemnitee
in connection herewith.

 

2.                                      Expenses; Indemnification Procedure.

 

a.                                      Advancement of Expenses.  The Company
shall advance all Expenses incurred by an Indemnitee.  The advances to be made
hereunder shall be paid by the Company to the Indemnitee as soon as practicable
but in any event no later than twenty (20) days after written demand by the
Indemnitee therefor to the Company.

 

b.                                      Notice/Cooperation by the Indemnitee. 
The Indemnitee shall give the Company notice in writing as soon as practicable
of any Claim made against the Indemnitee for which indemnification will or could
be sought under this Agreement.  Notice to the Company shall be directed to the
Chief Executive Officer of the Company at the Company’s address (or such other
address as the Company shall designate in writing to the Indemnitee).

 

c.                                       No Presumptions; Burden of Proof.  For
purposes of this Agreement, the termination of any Claim by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.  In addition, neither the failure of the Reviewing
Party to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law, shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.  In
connection with any determination by the Reviewing Party or otherwise as to
whether an Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that the Indemnitee is not so
entitled.

 

d.                                      Notice to Insurers.  If, at the time of
the receipt by the Company of a notice of a Claim pursuant to
Section 2(b) hereof, the Company has liability insurance in effect that may
cover such Claim, the Company shall give prompt notice of the commencement of
such Claim to the insurers in accordance with the procedures set forth in each
of the policies.  The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such Claim in accordance with the terms of such policies.

 

e.                                       Selection of Counsel.  If the Company
shall be obligated hereunder to pay the Expenses of any Claim, the Company shall
be entitled to assume the defense of such Claim, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to






do so.  After delivery of such notice, approval of such counsel by the
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to the Indemnitee under this Agreement for any fees of counsel
subsequently incurred by the Indemnitee with respect to the same
Claim; provided that, (i) the Indemnitee shall have the right to employ the
Indemnitee’s counsel in any such Claim at the Indemnitee’s expense and (ii) if
(A) the employment of counsel by the Indemnitee has been previously authorized
by the Company, (B) the Indemnitee shall have reasonably concluded that there is
a conflict of interest between the Company and the Indemnitee in the conduct of
any such defense, or (C) the Company shall not continue to retain such counsel
to defend such Claim, then the fees and expenses of the Indemnitee’s counsel
shall be at the expense of the Company.

 

3.                                      Additional Indemnification Rights;
Nonexclusivity.

 

a.                                      Scope.  The Company hereby agrees to
indemnify the Indemnitee to the fullest extent permitted by law, even if such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company’s certificate of incorporation, the Company’s bylaws or
by statute.  In the event of any change after the date of this Agreement in any
applicable law, statute or rule that expands the right of a Delaware corporation
to indemnify a member of its Board of Directors or an officer, stockholder,
employee, controlling person, agent or fiduciary, it is the intent of the
parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change.  In the event of any change in any applicable
law, statute or rule that narrows the right of a Delaware corporation to
indemnify a member of its Board of Directors or an officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder except as set forth
in Section 8(a) hereof.

 

b.                                      Nonexclusivity.  The indemnification
provided by this Agreement shall be in addition to any rights to which the
Indemnitee may be entitled under the Company’s certificate of incorporation, its
bylaws, any agreement, any vote of stockholders or disinterested directors, the
DGCL, or otherwise.  The indemnification provided under this Agreement shall
commence upon the date an Indemnitee first serves in an indemnified capacity and
shall continue as to the Indemnitee for any action the Indemnitee took or did
not take while serving in an indemnified capacity even though the Indemnitee may
have ceased to serve in such capacity. The Company hereby acknowledges that the
Indemnitee may have other sources of indemnification or insurance, whether
currently in force or established in the future (collectively, the “Outside
Indemnitors”).  The Company hereby agrees: (i) that it is the indemnitor of
first resort (i.e., its obligations to the Indemnitee are primary and any
obligation of the Outside Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Indemnitee
are secondary); (ii) that it shall be required to advance the full amount of
expenses incurred by the Indemnitee and shall be liable in full for all
indemnifiable amounts to the extent legally permitted and as required by the
certificate of incorporation and bylaws (or any agreement between the Company
and the Indemnitee), without regard to any rights the Indemnitee may have
against the Outside Indemnitors and (iii) that it irrevocably waives,
relinquishes and releases the Outside Indemnitors from any and all claims
against the Outside Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof.  The Company further agrees that no
advancement or payment by the Outside Indemnitors on behalf of the Indemnitee
with respect to any claim for which the Indemnitee have sought indemnification
from the Company shall affect the foregoing and the Outside Indemnitors shall
have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of the Indemnitee
against the Company.  The Company and the Indemnitee agree that the Outside
Indemnitors are express third party beneficiaries of the terms hereof.

 

4.                                      No Duplication of Payments.  Except as
otherwise set forth in Section 3(b) above, the Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against an
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, certificate of incorporation, bylaw or otherwise)
of the amounts otherwise indemnifiable hereunder.

 

5.                                      Partial Indemnification.  If an
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for any portion of Expenses incurred in connection with any
Claim, but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses to which
the Indemnitee is entitled.

 

6.                                      Mutual Acknowledgement.  The Company and
the Indemnitee acknowledge that in certain instances, Federal law or applicable
public policy may prohibit the Company from indemnifying its directors,
officers, employees, controlling persons, agents or fiduciaries under this
Agreement or otherwise.  The Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
Securities and Exchange Commission to submit the question of indemnification to
a court in certain circumstances for a determination of the Company’s rights
under public policy to indemnify an Indemnitee.

 

7.                                      Liability Insurance.  To the extent the
Company maintains liability insurance applicable to directors, officers,
employees, control persons, agents or fiduciaries, the Indemnitee shall be
covered by such policies in such






a manner as to provide the Indemnitee the same rights and benefits as are
accorded to the most favorably insured (i) of the Company’s directors, if the
Indemnitee is a director, or (ii) of the Company’s officers, if the Indemnitee
is not a director of the Company but is an officer; or (iii) of the Company’s
key employees, controlling persons, agents or fiduciaries, if the Indemnitee is
not an officer or director but is a key employee, agent, control person or
fiduciary.

 

8.                                      Exceptions.  Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated pursuant to
the terms of this Agreement:

 

a.                                      Claims Initiated by an Indemnitee.  To
indemnify or advance expenses to an Indemnitee with respect to Claims initiated
or brought voluntarily by the Indemnitee and not by way of defense, except: 
(i) with respect to actions or proceedings to establish or enforce a right to
indemnify under this Agreement or any other agreement or insurance policy or
under the Company’s certificate of incorporation or bylaws now or hereafter in
effect relating to Claims for Indemnifiable Events; (ii) in specific cases if
the Board of Directors has approved the initiation or bringing of such Claim; or
(iii) as otherwise required under Section 145 of the DGCL, regardless of whether
the Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be; or

 

b.                                      Claims Under Section 16(b).  To
indemnify an Indemnitee for expenses and the payment of profits arising from the
purchase and sale by the Indemnitee of securities in violation of
Section 16(b) of the Exchange Act or any similar successor statute; or

 

c.                                       Claims Excluded Under Section 145 of
the DGCL.  To indemnify the Indemnitee if:  (i) the Indemnitee did not act in
good faith and in a manner reasonably believed to be in or not opposed to the
best interests of the Company or (ii) with respect to any criminal action or
proceeding, the Indemnitee had reasonable cause to believe the conduct was
unlawful or (iii) the Indemnitee shall have been adjudged to be liable to the
Company unless and only to the extent the court in which such action was brought
shall permit indemnification as provided in Section 145(b) of the DGCL.

 

9.                                      Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against an Indemnitee or an Indemnitee’s estate, spouse, heirs,
executors or personal or legal representatives after the expiration of five
(5) years from the date of accrual of such cause of action, and any claim or
cause of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such five (5)-year
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

 

10.                               Construction of Certain Phrases.

 

a.                                      For purposes of this Agreement,
references to the “Company” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, stockholders, employees, agents or fiduciaries, so that if
an Indemnitee is, was or may be deemed a director, officer, stockholder,
employee, agent, control person, or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, control person, agent or fiduciary of another
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust or other enterprise, the Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as the Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

b.                                      For purposes of this Agreement,
references to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on an Indemnitee
with respect to an employee benefit plan; and references to “serving at the
request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company that imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if an
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, the Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement.

 

c.                                       For purposes of this Agreement a
“Change in Control” shall be deemed to have occurred if:  (i) any “person” (as
such term is used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, (A) who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities, increases his beneficial ownership of such securities by five
percent (5%) or more over the percentage so owned by such person, or (B) becomes
the “beneficial






owner” (as defined in Rule 13d-3 under said Exchange Act), directly or
indirectly, of securities of the Company representing more than thirty percent
(30%) of the total voting power represented by the Company’s then outstanding
Voting Securities, (ii) during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation that would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all of the Company’s assets.

 

d.                                      For purposes of this Agreement,
“Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(e) hereof, who shall not
have otherwise performed services for the Company or the Indemnitee within the
last three (3) years (other than with respect to matters concerning the right of
the Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).

 

e.                                       For purposes of this Agreement, a
“Reviewing Party” shall mean any appropriate person or body consisting of a
member or members of the Company’s Board of Directors or any other person or
body appointed by the Board of Directors who is not a party to the particular
Claim for which the Indemnitee is seeking indemnification, or Independent Legal
Counsel.

 

f.                                        For purposes of this Agreement,
“Voting Securities” shall mean any securities of the Company that vote generally
in the election of directors.

 

11.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall constitute an original.

 

12.                               Binding Effect; Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors, assigns, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company, spouses,
heirs and personal and legal representatives.  The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. 
This Agreement shall continue in effect with respect to Claims relating to
Indemnifiable Events regardless of whether the Indemnitee continues to serve as
a director, officer, employee, agent, controlling person or fiduciary of the
Company or of any other enterprise, including subsidiaries of the Company, at
the Company’s request.

 

13.                               Attorneys’ Fees.  In the event that any action
is instituted by an Indemnitee under this Agreement or under any liability
insurance policies maintained by the Company to enforce or interpret any of the
terms hereof or thereof, the Indemnitee shall be entitled to be paid all
Expenses incurred by the Indemnitee with respect to such action if the
Indemnitee is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with respect to such action, except, in the case of both
payment and advancement of Expenses, as and solely to the extent of Expenses
incurred with respect to a material assertion made by the Indemnitee as a part
of such action which a court of competent jurisdiction over such action
determines was not made in good faith or was frivolous.  In the event of an
action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, an Indemnitee shall be
entitled to be paid Expenses incurred by such Indemnitee in defense of such
action (including costs and expenses incurred with respect to his or its
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Expenses with respect to such action, except, in the case of
both payment and advancement of Expenses, as and solely to the extent of
Expenses incurred with respect to a material assertion made by the Indemnitee as
a part of such action which a court of competent jurisdiction over such action
determines was not made in good faith or was frivolous.

 

14.                               Notice.  All notices and other communications
required or permitted hereunder shall be in writing, shall be effective when
given, and shall in any event be deemed to be given:  (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid; (b) upon delivery, if delivered
by hand; (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid; or (d) one (1) day after
the business day of delivery by facsimile transmission, if deliverable by






facsimile transmission, with copy by first class mail, postage prepaid, and
shall be addressed if to an Indemnitee, at the Indemnitee’s address as set forth
beneath the Indemnitee’s signature to this Agreement and if to the Company at
the address of its principal corporate offices (attention: Secretary) or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto.

 

15.                               Consent to Jurisdiction.  The Company and the
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the State of Delaware for all purposes in connection with any action or
proceeding that arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be commenced, prosecuted and
continued only in the Court of Chancery of the State of Delaware in and for New
Castle County, which shall be the exclusive and only proper forum for
adjudicating such a claim.

 

16.                               Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitations, each portion
of this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

17.                               Choice of Law.  This Agreement shall be
governed by and its provisions construed and enforced in accordance with the
laws of the State of Delaware, as applied to contracts between Delaware
residents, entered into and to be performed entirely within the State of
Delaware, without regard to the conflict of laws principles thereof.

 

18.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

 

19.                               Amendment and Termination.  No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless it is in writing signed by all parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

20.                               Integration and Entire Agreement.  This
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.

 

21.                               No Construction as Employment Agreement. 
Nothing contained in this Agreement shall be construed as giving the Indemnitee
any right to be retained in the employ of the Company or any of its
subsidiaries.

 

22.                               Board and Stockholder Approval.  The Company
represents that this Agreement has been approved by the Company’s board of
directors and stockholders.

 

23.                               Amendment and Restatement.  Effective and
contingent upon execution of this Agreement, the Company and the Director agree
that the Original Indemnification Agreement is hereby amended and restated in
its entirety to read as set forth in this Agreement, and the Company and the
parties hereto hereby agree to be bound by the provisions hereof.

 

[Remainder of page intentionally left blank]

 










IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Indemnification Agreement on and as of the day and year first above written.

 

 

 

COMPANY:

 

 

 

MARINUS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Chief Executive Officer and President

 

 

 

 

 

Address for Notice:

 

 

 

5 Radnor Corporate Center, Suite 500

100 Matsonford Rd

 

Radnor, PA 19087

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Indemnification Agreement

 

--------------------------------------------------------------------------------










Schedule of Material Differences to Exhibit 10.9 

The following directors and executive officers are parties to an Indemnification
Agreement with the Company, each of which are substantially identical in all
material respects to the representative Indemnification Agreement filed herewith
as Exhibit 10.9 except as to the name of the signatory and the date of each
signatory’s Indemnification Agreement. The name of each signatory is listed
below. The actual Indemnification Agreements are omitted pursuant to Instruction
2 to Item 601 of Regulation S-K.

 

 

 

Indemnitee

  

Scott Braunstein Chief Executive Officer and Director

  

Edward F. Smith, Chief Financial Officer and Treasurer

  

Nicole Vitullo, Chairman of the Board

  

Enrique Carrazana, Director

  

Michael R. Dougherty, Director

  

Elan Ezickson, Director

  

Seth H.Z. Fischer, Director

  

Timothy Mayleben, Director

  

 

  

 

  

 

  

 

  

 

  

 



